Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
-	Applicant’s Amendment filed March 11, 2022 is acknowledged.
-	Claim(s) 1, 6, 12, 16 is/are amended
- 	Claim(s) 4, 10, 13, 17 is/are canceled
-	Claims 1-3, 5-9, 11, 12, 14-16, 18-19 are pending in the application.

Applicant requested consideration under the After Final Consideration Pilot 2.0 Program on December 11, 2020.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention (claim 1 as representative of the independent claims) recites “ An apparatus comprising:

an ambient light sensor disposed behind the display screen; and
an electronic control unit operable to control a brightness of the display screen based on duty cycle of a blanking PWM signal, wherein at least one OFF time of the blanking PWM signal occurs fully within a first integration period of the ambient light sensor, wherein the first integration period of the ambient light sensor is greater than the OFF time of the blanking PWM signal, and wherein at least one other integration period of the ambient light sensor occurs fully during an ON time of the blanking PWM signal,
wherein the electronic control unit is further operable to:
acquire samples of an output of the ambient light sensor;
identify a highest value and a lowest value from among a group of the samples, wherein the highest value corresponds to a sample for which the blanking PWM signal is ON for the entirety of the at least one other integration period, and wherein the lowest value corresponds to a sample for which the first integration period encompasses the entirety of a time period for which the blanking PWM signal is OFF; and
estimate a magnitude of an ambient light signal based at least in part on the highest value and the lowest value.

The prior arts cited fails to fairly teach or suggest the combined features of the invention including an electronic control unit operable to control a brightness of the display screen based on duty cycle of a blanking PWM signal, wherein at least one OFF time of the blanking PWM signal occurs fully within a first integration period of the ambient light sensor, wherein the first integration period of the ambient light sensor is greater than the 
wherein the electronic control unit is further operable to: acquire samples of an output of the ambient light sensor; identify a highest value and a lowest value from among a group of the samples, wherein the highest value corresponds to a sample for which the blanking PWM signal is ON for the entirety of the at least one other integration period, and wherein the lowest value corresponds to a sample for which the first integration period encompasses the entirety of a time period for which the blanking PWM signal is OFF; and estimate a magnitude of an ambient light signal based at least in part on the highest value and the lowest value.
Claims 6, 12, 16 recite similar allowable features.  
Applicant has argued these features in the Remarks dated March 11. 2022 on pages 7-11.  These features find support at least at figure 3 and paragraph 0024 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-3, 5-9, 11, 12, 14-16, 18-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Doar et al, U.S. Patent Publication No. 8933916 (ambient light sensing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Dorothy Harris/Primary Examiner, Art Unit 2625